                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEC DEVERE RAFTER,                                 Case No. 18-cv-06852-KAW
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 12, 2018, Plaintiff Alec Devere Rafter filed the instant case against

                                  14   Defendant, seeking judicial review of a decision of the Commissioner of Social Security.

                                  15   (Compl., Dkt. No. 1.) Plaintiff also filed an application to proceed in forma pauperis ("IFP

                                  16   application") as an attachment to the complaint. (Dkt. No. 1-2.) On November 13, 2018, Plaintiff

                                  17   was notified of an electronic filing error regarding the IFP application, and told to re-file the IFP

                                  18   application as a motion to proceed in forma pauperis.

                                  19          As of the date of this order, Plaintiff has not re-filed the IFP application. Accordingly, the

                                  20   Court ORDERS Plaintiff to show cause, by March 8, 2019, why this case should not be dismissed

                                  21   for failure to prosecute by filing his IFP application using the correct event.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 26, 2019
                                                                                              __________________________________
                                  24                                                          KANDIS A. WESTMORE
                                  25                                                          United States Magistrate Judge

                                  26
                                  27

                                  28
